1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   J.T., by and through his guardian ad litem         Case No.: 1:16-cv-01492 DAD JLT
     JANICE WOLFE,
11                                                      ORDER DENYING STIPULATION TO
                    Plaintiff,
12                                                      AMEND THE CASE SCHEDULE
            v.                                          (Doc. 70)
13
     TEHACHAPI UNIFIED SCHOOL
14   DISTRICT,

15                  Defendant.

16          Counsel have stipulated to amend the case schedule and state only that “schedule conflicts”
17   have posed an obstacle to completing discovery in a timely fashion as justification for their
18   stipulation. (Doc. 70 at 1-2) Notably, as of August 31, the parties had completed absolutely no
19   discovery (Doc. 68) despite that this case was scheduled on March 13, 2018 (Doc. 62).
20   Nevertheless, in August counsel anticipated no obstacles to completing discovery within the
21   deadlines set by the scheduling order. (Doc. 68)
22          Now, they indicate they need “to complete written discovery, complete lay witness
23   depositions, and depose experts.” (Doc. 70 at 2) Thus, it appears they have still not completed any
24   discovery. Alternatively, they have completed discovery but have failed to detail any discovery
25   they have completed. This does not constitute a showing of good cause required before the Court
26   will amend a case schedule (Doc. 62 at 8)
27          Districts courts must enter scheduling orders in actions to “limit the time to join other
28   parties, amend the pleadings, complete discovery, and file motions.” Fed. R. Civ. P. 16(b)(3). In


                                                        1
1    addition, scheduling orders may “modify the timing of disclosures” and “modify the extent of

2    discovery.” Id. Once entered by the court, a scheduling order “controls the course of the action

3    unless the court modifies it.” Fed. R. Civ. P. 16(d). Scheduling orders are intended to alleviate

4    case management problems. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir.

5    1992). As such, a scheduling order is “the heart of case management.” Koplove v. Ford Motor

6    Co., 795 F.2d 15, 18 (3rd Cir. 1986).

7           A scheduling order is “not a frivolous piece of paper, idly entered, which can be cavalierly

8    disregarded by counsel without peril.” Johnson, 975 F.2d at 610. According to Fed. R. Civ. P.

9    16(b)(3), a case schedule may be modified only for good cause and only with the judge’s consent.

10   Fed. R. Civ. P. 16(b). In Johnson, the Court explained,

11           . . . Rule 16(b)’s “good cause” standard primarily concerns the diligence of the
            party seeking the amendment. The district court may modify the pretrial schedule
12          “if it cannot reasonably be met despite the diligence of the party seeking the
            extension.” Fed.R.Civ.P. 16 advisory committee’s notes (1983 amendment) . .
13          .[T]he focus of the inquiry is upon the moving party’s reasons for seeking
            modification. . . . If that party was not diligent, the inquiry should end.
14
15   Johnson, at 609. Parties must “diligently attempt to adhere to that schedule throughout the

16   subsequent course of the litigation.” Jackson v. Laureate, Inc., 186 F.R.D. 605, 607 (E.D. Cal.

17   1999); see Marcum v. Zimmer, 163 F.R.D. 250, 254 (S.D. W.Va. 1995). In part, the “good cause”

18   standard requires the parties to demonstrate that “noncompliance with a Rule 16 deadline occurred

19   or will occur, notwithstanding her diligent efforts to comply, because of the development of

20   matters which could not have been reasonably foreseen or anticipated at the time of the Rule 16

21   Scheduling conference . . .” Jackson, 186 F.R.D. at 608, emphasis added.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                      2
1           There is no showing the parties have acted diligently. There is no showing they have

2    completed any discovery despite the passage of more than eight months since the case was

3    scheduled. There is no showing that the deadlines could not be met due to unanticipated

4    circumstances. Thus, the stipulation to amend the case schedule is DENIED.

5
6    IT IS SO ORDERED.

7       Dated:    November 24, 2018                         /s/ Jennifer L. Thurston
8                                                    UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
